Exhibit 10.1





PG&E CORPORATION




_____________________________________________


FORWARD STOCK PURCHASE AGREEMENT


Dated as of June 19, 2020
_____________________________________________









--------------------------------------------------------------------------------

NOTICES


THIS FORWARD PURCHASE AGREEMENT (THE “AGREEMENT”) HAS BEEN PREPARED ON A
CONFIDENTIAL BASIS SOLELY FOR THE BENEFIT OF THE PURCHASER (AS DEFINED HEREIN)
BY PG&E CORPORATION (THE “ISSUER”) IN CONNECTION WITH THE ISSUANCE OF GREENSHOE
BACKSTOP SHARES AND ADDITIONAL BACKSTOP PREMIUM SHARES (IN EACH CASE AS DEFINED
HEREIN) CONTEMPLATED BY THE CONSENT FORM DATED AS OF JUNE 9, 2020 WITH RESPECT
TO THE BACKSTOP COMMITMENT LETTER (AS DEFINED HEREIN) AS PART OF THE PLAN
FUNDING TRANSACTIONS (THE “ISSUANCE”) CONTEMPLATED BY THE DEBTORS’ AND
SHAREHOLDER PROPONENTS’ JOINT CHAPTER 11 PLAN OF REORGANIZATION, FILED WITH THE
BANKRUPTCY COURT ON MAY 22, 2020 (AS MAY BE AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS, THE “PLAN”).


THE OFFER AND SALE OF THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN AND,
EXCEPT FOR RESALE OF THE GREENSHOE BACKSTOP SHARES AS CONTEMPLATED BY THE
REGISTRATION RIGHTS AGREEMENT (AS DEFINED BELOW), WILL NOT BE REGISTERED WITH
THE SEC UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) 15
U.S.C. §§ 77A-77AA, OR ANY SIMILAR FEDERAL, STATE OR LOCAL LAW.  THE ADDITIONAL
BACKSTOP PREMIUM SHARES WILL BE OFFERED AND SOLD PURSUANT TO THE EXEMPTION FROM
REGISTRATION SET FORTH IN SECTION 1145 OF THE BANKRUPTCY CODE AND IN COMPLIANCE
WITH ANY APPLICABLE FEDERAL, STATE OR NON-U.S. SECURITIES LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  THE RIGHTS UNDER THIS AGREEMENT AND THE
GREENSHOE BACKSTOP SHARES (THE “4(a)(2) SECURITIES” AND, TOGETHER WITH THE
ADDITIONAL BACKSTOP PREMIUM SHARES, THE “SECURITIES”) WILL BE OFFERED AND SOLD
PURSUANT TO THE EXEMPTION FROM REGISTRATION SET FORTH IN SECTION 4(A)(2) OF THE
SECURITIES ACT AND/OR REGULATION D THEREUNDER AND IN COMPLIANCE WITH ANY
APPLICABLE STATE OR NON-U.S. SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THIS AGREEMENT IS NOT AN OFFER TO SELL TO OR A
SOLICITATION OF AN OFFER TO BUY FROM, NOR WILL ANY SECURITIES BE OFFERED OR SOLD
TO, ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION, PURCHASE
OR SALE WOULD BE UNLAWFUL UNDER THE SECURITIES LAWS OF SUCH JURISDICTION.  THE
GREENSHOE BACKSTOP SHARES REFERENCED HEREIN SHALL BE ENTITLED TO REGISTRATION
RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT (THE “REGISTRATION RIGHTS
AGREEMENT”) TO BE EXECUTED BY THE ISSUER.





--------------------------------------------------------------------------------



FORWARD STOCK PURCHASE AGREEMENT


This Forward Stock Purchase Agreement (this “Agreement”), between PG&E
Corporation, a California corporation (the “Issuer” or “PG&E”), as contemplated
by the Backstop Commitment Letter (as defined below) and the Debtors’ and
Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization, filed with the
Bankruptcy Court (as defined below) on May 22, 2020 (as it may be amended,
modified or supplemented from time to time in accordance with its terms, the
“Plan”), and the undersigned (the “Purchaser”), shall be deemed executed as of
the date the Issuer executes a counterpart to this Agreement previously executed
by the Purchaser.


WHEREAS, on January 29, 2019, PG&E and Pacific Gas and Electric Company (the
“Utility” and together with PG&E, the “Debtors”) filed petitions commencing
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”) with the United States Bankruptcy
Court for the Northern District of California (the “Bankruptcy Court”);


WHEREAS, on or about March 4, 2020, the Purchaser (or the Investment Manager of
the Purchaser, acting solely on behalf of certain funds and/or accounts that it
manages) entered into an Amended and Restated Chapter 11 Plan Backstop
Commitment Letter (as amended by the Consent Form dated as of June 9, 2020, the
“Backstop Commitment Letter”) with the Issuer;


WHEREAS, on June 20, 2020, the Bankruptcy Court issued an order confirming the
Plan (the “Confirmation Order”);


WHEREAS, subsequent to the date hereof, the Issuer intends to consummate (i) an
offering of New HoldCo Common Stock (the “Common Stock Offering”) and, if
applicable, (ii) an offering of equity units (the “Units Offering” and, together
with the Common Stock Offering, the “Offerings”), and pursuant to the terms of
the underwriting agreements entered into in connection with the Offerings, the
underwriters for each Offering will have the option to purchase additional
shares of New HoldCo Common Stock (the “Option Shares”) and additional equity
units (the “Option Units” and, together with the Option Shares, the “Option
Securities”), respectively;


WHEREAS, the Purchaser wishes to commit to purchase from the Issuer the
Greenshoe Backstop Shares (as defined below) on the terms and subject to the
conditions of this Agreement;


WHEREAS, the Issuer wishes to commit to sell and issue to the Purchaser the
Greenshoe Backstop Shares on the terms and subject to the conditions of this
Agreement;


WHEREAS, the Issuer has separately solicited and negotiated and expects to enter
into substantially identical forward stock purchase agreements (each, an “Other
Forward Stock Purchase Agreement”) with other purchasers (the “Other
Purchasers”) pursuant to which the Other Purchasers will commit to purchase from
the Issuer amounts of New HoldCo Common Stock (such commitment amounts, as may
be adjusted in accordance with Section 1(g) of each Other Forward Stock Purchase
Agreement, “Other Greenshoe Backstop Purchase Amounts,” and together with the
Purchaser’s Greenshoe Backstop Purchase Amount (as defined below), the
“Aggregate Greenshoe Backstop Purchase Amounts”);




1

--------------------------------------------------------------------------------



WHEREAS, the Issuer shall issue and deliver the Additional Backstop Premium
Shares (as defined below) to the Purchaser on the terms and subject to the
conditions of this Agreement; and


WHEREAS, capitalized terms used but not otherwise defined herein have the
meanings set forth in Section 9 hereof or in the Backstop Commitment Letter.


NOW, THEREFORE, the Purchaser and the Issuer hereby agree as follows:




1.
PURCHASE AND SALE.



(a)          Subject to (i) the continued effectiveness of the Confirmation
Order and  (ii) the representations and warranties of the Issuer set forth in
Section 3 (other than Section 3(c)) being true and correct, in all material
respects, as of the date hereof and as of the Effective Date, and the
representations and warranties set forth in Section 3(c) being true and correct
in all respects on each such date, (iii) the Backstop Commitment Letter not
having been terminated in accordance with its terms and (iv) there being no
drawing under the Backstop Commitment Letter (collectively (i)-(iv), the
“Purchase Conditions”), the Purchaser hereby commits to purchase (the
Purchaser’s “Greenshoe Backstop Commitment”) on the Effective Date, to be
delivered on the Settlement Date, $[●]1 (subject to adjustment as provided in
Section 1(g), the Purchaser’s “Greenshoe Backstop Purchase Amount”) of New
HoldCo Common Stock, at a price per share equal to the Settlement Price.


(b)          Subject to the Purchase Conditions (other than clause (ii) of the
Purchase Conditions as it relates to testing the representations as of the
Effective Date), the Issuer shall give written notice to the Purchaser (the
“Funding Notice”), two Business Days prior to the expected pricing date of the
Offerings but in no event earlier than the filing of one or more preliminary
prospectus supplements for the Offerings with the SEC, that the Purchaser shall
pay the Greenshoe Backstop Purchase Amount as described herein.  No later than
the second Business Day following receipt of the Funding Notice, the Purchaser
shall pay by wire transfer only of immediately available funds to an account
designated by the Issuer an amount in cash equal to the Greenshoe Backstop
Purchase Amount.  Such payment account designated by the Issuer is set forth
below (which account is a dedicated account that holds only the proceeds of the
Aggregate Greenshoe Backstop Purchase Amounts and which account does not hold
the proceeds from any Additional Capital Sources or any Offering).  No interest
shall be payable under any circumstances on any such payment of the Greenshoe
Backstop Purchase Amount.


Account Name:
[●]
Bank Account No.:
[●]
ABA/Routing No.:
[●]
Bank Name:
[●]
Bank Address:
[●]
Reference:
Greenshoe Backstop Funding - [Name of Purchaser]






--------------------------------------------------------------------------------

1 To equal the Forward Contract Purchase Commitment.




2

--------------------------------------------------------------------------------



(c)          Subject to (i) the satisfaction or waiver by the Purchaser of the
Purchase Conditions and (ii) the substantially concurrent occurrence of the
effective date of the Issuer’s Plan (including the payment of the proceeds, or
release of proceeds from escrow, of any Additional Capital Sources and the
Offerings to the Issuer or the Utility, as applicable) (such date, the
“Effective Date”), on the Effective Date, the Issuer may utilize the proceeds of
the Aggregate Greenshoe Backstop Purchase Amounts that do not otherwise comprise
a portion of any Redemption Amount at such time to make distributions and
payments in accordance with the Plan.


(d)          Subject to the Purchaser delivering the Greenshoe Backstop Purchase
Amount pursuant to Section 1(b) and the consummation by the Issuer of the
Offerings, on the Settlement Date, the Issuer shall issue and deliver to the
Purchaser an amount of shares of New HoldCo Common Stock equal to (x) (A) the
Greenshoe Backstop Purchase Amount minus (B) the aggregate Redemption Amounts
paid to the Purchaser pursuant to Section 2(a) multiplied by (y) the Settlement
Rate (such amount of shares of New HoldCo Common Stock, the “Greenshoe
Backstop Shares”), pursuant to the instructions provided in Section 5(a).


(e)          Subject to (i) the Purchaser delivering the Greenshoe Backstop
Purchase Amount pursuant to Section 1(b), (ii) the consummation by the Issuer of
a Permitted Equity Offering and (iii) the representations and warranties of the
Purchaser set forth in Section 4 being true and correct, in all material
respects, as of the date hereof and as of the Effective Date, the Issuer shall,
on the Effective Date, issue and deliver [●]2 shares of New HoldCo Common Stock
(the “Additional Backstop Premium Shares”) to the Purchaser pursuant to the
instructions provided in Section 5(a).


(f)          In the event that (i) pricing of the Offerings does not occur
within two Business Days of the date of delivery of the Funding Notice or (ii)
the Effective Date does not occur within six Business Days of the date of
delivery of the Funding Notice, the Issuer shall, as promptly as practicable,
but in no event more than one Business Day after the earliest to occur of any
such event, return the Greenshoe Backstop Purchase Amount by wire transfer only
of immediately available funds to an account designated by the Purchaser.  Such
payment account designated by the Purchaser is set forth below.


Account Name:
[●]
Bank Account No.:
[●]
ABA/Routing No.:
[●]
Bank Name:
[●]
Bank Address:
[●]

Reference:
PG&E – Greenshoe Backstop Funding Return






--------------------------------------------------------------------------------

2 To equal the Additional Backstop Commitment Share Premium.




3

--------------------------------------------------------------------------------





(g)          In the event that the aggregate gross proceeds that would be
received by the Issuer from the sale of all Option Securities that the
underwriters of the Offerings have the option to purchase would be less than
$522,727,273 (assuming that such option is exercised in full) (such difference,
the “Excess Amount”), then the Greenshoe Backstop Purchase Amount will be
adjusted by multiplying it by a fraction equal to (i) $522,727,273 minus the
Excess Amount, divided by (ii) $522,727,273.  In the event that the Greenshoe
Backstop Purchase Amount is adjusted pursuant to this Section 1(g) after the
Greenshoe Backstop Purchase Amount is funded to the Issuer pursuant to Section
1(b), the Issuer shall return an amount equal to such decrease to the Purchaser
within one Business Day to the account designated in Section 1(f).




2.
REDEMPTION; ADJUSTMENT.



(a)          If, at any time and from time to time on or prior to the Outside
Date, the underwriters of either Offering exercise their option to purchase all
or a portion of the Option Securities for such Offering (each such exercise, a
“Mandatory Redemption Event”), the Issuer shall redeem a portion of the rights
under this Agreement to receive shares of New HoldCo Common Stock and return a
portion of the Greenshoe Backstop Purchase Amount equal to (i) the Greenshoe
Backstop Purchase Amount divided by the Aggregate Greenshoe Backstop Purchase
Amounts multiplied by (ii) the gross proceeds received by the Issuer from the
sale of such Option Securities (such product, the “Redemption Amount”).  Any
Redemption Amount shall be paid by the Issuer to the Purchaser in cash on the
date that the Issuer receives the net proceeds from the sale of such Option
Securities, which shall be no later than the 10th full Business Day following
the applicable Mandatory Redemption Event (each such date, a “Mandatory
Redemption Settlement Date”), by wire transfer only of immediately available
funds to the account designated by the Purchaser and set forth in Section 1(f).


(b)          In the event that the Issuer effects a cash dividend, distribution,
stock split (including a reverse stock split) or stock dividend after the
Effective Date and prior to the Settlement Date, the Settlement Rate shall be
equitably adjusted to reflect such dividend, distribution or stock split.


(c)          From and after the Effective Date and prior to the Settlement Date,
the Issuer shall not consummate any exchange offer or issuer tender for common
stock or merge or consolidate with any other entity or effect any
reclassification of New HoldCo Common Stock.




3.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER.



The Issuer represents and warrants to the Purchaser as follows:


(a)          The Issuer is, as of the date hereof, and will be as of the
Effective Date, duly organized and validly existing under the laws of the state
of California.



4

--------------------------------------------------------------------------------

(b)          As of the date of this Agreement and as of the Effective Date, (i)
the Issuer will have the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement, (ii) the Issuer will
have duly authorized all requisite corporate action with respect to this
Agreement and the consummation of the transactions contemplated hereby and (iii)
this Agreement will have been duly and validly executed and delivered by the
Issuer and will constitute the valid and binding obligations of the Issuer,
enforceable against such party in accordance with its terms.


(c)          The Greenshoe Backstop Shares and the Additional Backstop Premium
Shares, when issued in accordance with the provisions of this Agreement and the
Confirmation Order, will be duly authorized by the Issuer and validly issued by
the Issuer, and will represent fully paid and nonassessable shares of the Issuer
without preemptive or other similar rights, free and clear of any liens or other
encumbrances.


(d)          As of the date hereof, the Issuer has obtained binding commitments
or funding with respect to the following debt capital sources: (i) $2,750
million of commitments pursuant to a term loan facility of the Issuer, (ii)
$2,000 million of new secured notes of the Issuer, (iii) $1,500 million of
commitments pursuant to a 364-day term loan facility of the Utility, (iv) $1,500
million of commitments pursuant to an 18-month term loan facility of the Utility
and (v) $8,925 million of new secured notes of the Utility, in each case which
commitments or funding is subject to the satisfaction or valid waiver of the
customary conditions set forth therein that shall be satisfied or validly waived
on or prior to the Effective Date in accordance with their respective terms and
shall be funded on such date.  As of the date hereof, there are deemed to be $3
billion of Additional Capital Sources because the Plan is consistent with the
capital structure described in the Specified OII Testimony.  As of the date
hereof, the Issuer has commenced Offerings for gross proceeds of $5.75 billion
(inclusive of the proceeds of Option Securities).


(e)          No third-party consents or approvals (including governmental
consents or approvals) are required to be obtained, made or given in order to
permit the Issuer to execute and deliver this Agreement and to perform its
obligations hereunder except for any that have been received (or, with respect
to the issuance of the Additional Backstop Premium Shares on the Effective Date
and the Greenshoe Backstop Shares on the Settlement Date, the filing with the
Secretary of the State of California of the Issuer’s Amended and Restated
Articles of Incorporation and receipt of a written acknowledgment (which may be
by e-mail) from the Secretary of the State of California that such Amended and
Restated Articles of Incorporation were validly filed with an effective date as
of (or in any event, no later than) the Effective Date) or the absence of which
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Issuer’s ability to consummate the transactions
contemplated by this Agreement.


(f)          Neither the execution and delivery of this Agreement by the Issuer
nor the consummation of any of the transactions contemplated hereby will violate
or conflict with, or result in a breach of, or constitute a default under
(whether upon notice or the passage of time or both) any (i) contract to which
the Issuer is a party or (ii) applicable laws, regulations, orders, judgments
and decrees to which the Issuer is subject, in each case except as would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Issuer’s ability to consummate the transactions
contemplated by this Agreement.




5

--------------------------------------------------------------------------------





4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.



The Purchaser [acting as the nominee of one or more funds, on behalf of the
funds for which it serves as nominee (it being understood that all references to
“Purchaser” in this Section 4 shall be deemed to refer to the funds for which
the Purchaser serves as nominee)] represents and warrants to the Issuer as
follows:


(a)          The Purchaser is a Backstop Party[ or a fund or account managed
and/or advised by a Backstop Party.  If the Purchaser is a fund or account
managed and/or advised by a Backstop Party, the Purchaser represents that the
Backstop Party has duly assigned its rights under this Agreement to the
Purchaser or is authorized to exercise such rights on behalf of the Purchaser]3.


(b)          The Purchaser (i) is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”) and (ii) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the 4(a)(2) Securities and
of making an informed investment decision.


(c)          The Purchaser has the requisite corporate or other applicable power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and thereunder.  This Agreement and the consummation by
the Purchaser of the transactions contemplated hereby have been duly authorized
by all requisite, corporate, limited liability company or similar action.  This
Agreement has been duly and validly executed and delivered by the Purchaser and
constitutes the valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditors’ rights generally and general principles of
equity).  Except to the extent the Purchaser is an individual, the Purchaser is
a validly existing entity under the laws of the jurisdiction of its
incorporation or formation.


(d)          Except as provided under applicable securities laws and subject to
the conditions and termination rights contained in the Backstop Commitment
Letter and this Agreement, the Purchaser’s obligations hereunder are and shall
be irrevocable.


(e)          No third-party consents or approvals (including governmental
consents or approvals) are required to be obtained, made or given in order to
permit the Purchaser to execute and deliver this Agreement and to perform its
obligations hereunder, except for any that have been received or the absence of
which would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Purchaser’s ability to consummate
the transactions contemplated by this Agreement.





--------------------------------------------------------------------------------

3 Bracketed language to be included if the Agreement is to be signed by a fund
or account of a Backstop Party (rather than the Backstop Party).




6

--------------------------------------------------------------------------------



(f)          Neither the execution and delivery of this Agreement by the
Purchaser nor the consummation of any of the transactions contemplated hereby
will violate or conflict with, or result in a breach of, or constitute a default
under (whether upon notice or the passage of time or both) any (i) contract to
which the Purchaser is a party or (ii) applicable laws, regulations, orders,
judgments and decrees to which the Purchaser is subject, in each case except as
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated by this Agreement.


(g)          The Purchaser is not a party to any contract (other than the
Backstop Commitment Letter and all other agreements to which it will be a party
as contemplated by the Backstop Commitment Letter or the Plan) with any Person
that would give rise to a valid claim against the Debtors for a brokerage
commission, finder’s fee or like payment in connection with the Purchaser’s
investment in the Securities; it being understood that this Section 4(g) does
not apply to any brokerage commission, finder’s fee or like payment as long as
such commission, fee or payment is not and would not be payable by the Debtors.


(h)          The Purchaser is acquiring the Securities for its own account,
solely for investment and not with a view toward, or for sale in connection
with, any distribution thereof in violation of any foreign, federal, state or
local securities or “blue sky” laws, or with any present intention of
distributing or selling such shares in violation of any such laws.


(i)          Exhibit A sets forth a true and correct schedule of, in each case
as of the Effective Date, (i) each entity that will acquire (as determined for
U.S. federal income tax purposes) Greenshoe Backstop Shares or Additional
Backstop Premium Shares hereunder, (ii) the number of shares of PG&E Corporation
common stock owned by each such entity before taking into account the shares to
be acquired hereunder or the shares to be acquired under the Backstop Commitment
Letter, and (iii) the allocation on a percentage basis (or if known, the
amounts) of Greenshoe Backstop Shares or Additional Backstop Premium Shares that
will be acquired by each such entity hereunder.


(j)          The Purchaser is not, and as of the Effective Date and Settlement
Date will not be, an affiliate (as defined in Rule 144) of the Issuer.




5.
PURCHASER ACKNOWLEDGMENTS.



The Purchaser further acknowledges the following as of the date hereof:


(a)          The Additional Backstop Premium Shares issued pursuant hereto are
expected to be eligible for participation in the Depository Trust Company
(“DTC”) system, and such shares will only be delivered to the DTC Participant
Account indicated herein.  However, the Greenshoe Backstop Shares are not
expected to be DTC eligible until the effectiveness of the registration
statement and removal of legends contemplated by Section 6(d).  Accordingly, the
Greenshoe Backstop Shares will be initially issued in the name of the Purchaser,
as indicated below.  In addition, in the event that any Additional Backstop
Premium Shares are not DTC eligible, such shares will be initially issued in the
name of the Purchaser, as indicated below.




7

--------------------------------------------------------------------------------



Registration Line 1:
 



Registration Line 2 (if needed):
 



Address 1:
 



Address 2:
 



Address 3:
 



Address 4:
 



Telephone:
 



Email:
 



(b)          No federal or state agency has made or will make any finding or
determination as to the adequacy or accuracy of any information provided to the
Purchaser in connection with its consideration of its investment in the
Securities or as to the fairness of the Issuance for investment, nor any
recommendation or endorsement of the Securities, except that the Bankruptcy
Court has approved the Disclosure Statement.


(c)          The offer and sale to the Purchaser of the Securities have not been
registered under the Securities Act nor qualified under any state securities
laws.


(d)          The Purchaser has read and understands this Agreement, the Plan,
the Backstop Commitment Letter and the Disclosure Statement and understands the
terms and conditions herein and therein and the risks associated with the Issuer
and its business as described in the Disclosure Statement.  The Purchaser is not
relying upon any information, representation or warranty by the Debtors or the
Issuer, other than as set forth in this Agreement, the Plan, the Backstop
Commitment Letter, the Disclosure Statement (in each case as modified or
supplemented prior to the date hereof) and the Debtors’ Annual Report on Form
10-K for the year ended December 31, 2019, the Debtors’ Quarterly Report on Form
10-Q for the quarter ended March 31, 2020 and the Debtors’ other current and
periodic reports filed with the SEC subsequent to the filing of such Form 10-K
and prior to the date hereof (each as modified or supplemented to the date
hereof), and the Issuer makes no representation or warranty to the Purchaser
except as expressly set forth herein or therein.  The Purchaser has, to the
extent deemed necessary by the Purchaser, discussed with its own advisors (i)
the representations, warranties and agreements that the Purchaser is making
herein and (ii) the financial, tax, legal and related matters concerning an
investment in the 4(a)(2) Securities.


(e)          The Purchaser understands and acknowledges that all calculations,
including, to the extent applicable, the calculation of (i) the Settlement Rate,
(ii) the Settlement Price and (iii) the Greenshoe Backstop Shares shall be made
in good faith by the Issuer and in accordance with this Agreement, and any
disputes regarding such calculations shall be subject to a determination by the
Bankruptcy Court and rights of appeal from any such determination.  To the
extent the Bankruptcy Court does not have (or elects not to exercise)
jurisdiction to make such determination or abstains from making such
determination, such determination will be made by another Federal or state court
of competent jurisdiction located in New York County, New York.




8

--------------------------------------------------------------------------------



(f)          The Disclosure Statement contains financial projections.  The
Purchaser acknowledges (i) the limitations and uncertainties inherent in
financial projections and that they are not any guarantee or assurance of future
performance and (ii) that it is prepared for the substantial economic risks
involved in the purchase of the 4(a)(2) Securities, including the total loss of
its investment.  The Debtors are not under any duty to, and will not, update the
projections or the risk factors included in the Disclosure Statement prior to or
after the Effective Date.


(g)          Each security representing any Greenshoe Backstop Shares (but for
the avoidance of doubt, not any security representing Additional Backstop
Premium Shares) shall include a legend in substantially the following form:


“THIS SECURITY WAS ORIGINALLY ISSUED ON [DATE OF ISSUANCE], HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE
EXEMPTION FROM REGISTRATION THEREUNDER.”


(h)          If the Purchaser is an “underwriter” as defined under section
1145(b)(1) of the Bankruptcy Code, any Additional Backstop Premium Shares it
receives will be “restricted securities” and may not be resold under the
Securities Act and applicable state “Blue Sky Laws” absent an effective
registration statement under the Securities Act or pursuant to an applicable
exemption from registration, including Rule 144 promulgated under the Securities
Act.


(i)          The Purchaser understands and acknowledges that prior to the
Issuer’s issuance and delivery of the Greenshoe Backstop Shares on the
Settlement Date under this Agreement, the Greenshoe Backstop Commitment shall
not entitle the Purchaser to any of the rights of a holder of New HoldCo Common
Stock, including the right to vote or, subject to Section 2(b) of this
Agreement, receive any dividends or other payments or to consent or to receive
notice as shareholders in respect of the meetings of shareholders or for the
election of directors of the Issuer or for any other matter, or any other rights
whatsoever as shareholders of the Issuer, except to the extent otherwise
expressly provided in this Agreement.




6.
COVENANTS.



(a)          The foregoing representations, warranties and acknowledgements of
the Purchaser in Sections 4 and 5 are true on the date hereof and will be true
on the Effective Date (or on the date hereof and such other date as expressly
set forth therein) and, in the case of the representation in Section 4(i), also
on the Settlement Date.  If any of such representations, warranties and
acknowledgements is not true prior to the Effective Date (or such other date as
expressly set forth therein or, in the case of the representation in Section
4(i), also on the Settlement Date), the Purchaser will give written notice as
promptly as reasonably practicable (but in any event prior to the Effective Date
or the Settlement Date in the case of the representation in Section 4(i) (or
such other date as expressly set forth therein)) of such fact to the Issuer,
specifying which such representations and warranties are not true and the
reasons therefor.




9

--------------------------------------------------------------------------------



(b)          The Purchaser shall not offer, sell, assign or otherwise transfer
any portion of the Greenshoe Backstop Commitment or any Greenshoe Backstop
Shares except in accordance with an exemption from registration, including under
Rule 144 under the Securities Act, if and when available, or pursuant to an
effective registration statement.  The Purchaser agrees that (subject to Section
2(e) of the Consent Form dated as of June 9, 2020) at all times, it shall abide
by the Issuer Charter Documents in all respects, including the restrictions on
transfer included therein.


(c)          As reasonably requested in writing by the Debtors, the Purchaser
shall use commercially reasonable efforts to provide information to the Debtors
relevant to the preservation of the Debtors’ tax attributes, including the
ownership of shares acquired hereunder; provided, that for the avoidance of
doubt, the Purchaser shall have no obligation pursuant to this Section 6(c) to
provide any such information that the Purchaser determines, in its reasonable
judgment, it is legally or contractually prohibited or restricted from
disclosing.  The Debtors and the Issuer shall treat confidentially all such
information provided by the Purchaser contained in or pursuant to this Agreement
for a period of three years; provided, however, that nothing in the foregoing
shall prevent the Debtors or the Issuer from disclosing any such information (i)
to the extent the Debtors or the Issuer are required pursuant to an order of any
court or administrative agency or in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
law or regulations, (ii) to any regulatory or governmental authority or agency
having jurisdiction over the Debtor or the Issuer, (iii) to the directors,
officers, employees, agents, representatives and advisors (including attorneys
and accountants) (collectively, including those of affiliates, and in each case,
only those who receive confidential information, “Related Parties”) of the
Debtors or the Issuer so long as the Debtors or Issuer instruct their Related
Parties to treat the information in a confidential manner and in accordance with
the terms hereof (it being understood that the Debtors and the Issuer will be
responsible for any breach of any provisions of this Agreement, which by their
terms apply to the Debtors’ and Issuer’s Related Parties, by any of the Debtors’
or the Issuer’s Related Parties) and (iv) to the extent any such information
becomes publicly available other than by reason of disclosure by the Debtors or
the Issuer or any of its Related Parties in breach of this Agreement.


(d)          To the extent permitted under applicable law, from and after the
earlier of (i) the request of the Purchaser following the date that is six
months after the Settlement Date and upon delivery of a certificate from the
Purchaser to the Issuer certifying that the Purchaser has held the Greenshoe
Backstop Shares for the requisite holding period under Rule 144(d) and (ii) the
delivery of an opinion of the Issuer’s counsel as to the effectiveness of the
registration statement (which the Issuer shall cause to be delivered to the
Issuer’s transfer agent upon effectiveness of such registration statement if
reasonably requested by the Issuer’s transfer agent), the Issuer shall take such
actions as may be reasonably requested by the Issuer’s transfer agent so that
the Purchaser may sell any of its Greenshoe Backstop Shares without any legend
pursuant to Rule 144 (as long as the Purchaser is not an affiliate (as defined
in Rule 144) of the Issuer) or such registration statement, as the case may be,
and the Issuer shall use commercially reasonable efforts to cause the transfer
agent to take all such actions as may be required to allow for the transfer of
such Greenshoe Backstop Shares, including removing all legends from such
Greenshoe Backstop Shares, at which time such Greenshoe Backstop Shares will
have the same CUSIP as the unrestricted shares of PG&E Corporation common
stock.  Notwithstanding the removal of any such legends or the addition of the
unrestricted CUSIP, until the date that is six months after the Settlement Date,
the Purchaser agrees (A) to comply with the terms of the Registration Rights
Agreement and (B) that the Greenshoe Backstop Shares may not be sold or
transferred in the absence of an effective registration statement under the Act
or an available exemption from registration thereunder.




10

--------------------------------------------------------------------------------



(e)          Following the effectiveness of the registration statement and
removal of the restrictive legends as contemplated in Section 6(d), the
Purchaser may request, and the Issuer will use commercially reasonable efforts
to cause the transfer agent to, deliver the Greenshoe Backstop Shares to the
Purchaser’s DTC Participant Account.


(f)          To the extent the Issuer agrees with any Other Backstop Party to
any terms in respect of the Greenshoe Backstop Shares and/or Additional Backstop
Premium Shares that are more favorable to such Other Backstop Party than the
terms set forth in this Agreement, whether by modification to this Agreement, by
a separate or side agreement or otherwise, the Issuer shall promptly provide
notice of such terms to the Purchaser, and such terms shall be deemed without
further action to be incorporated into this Agreement for the Purchaser, except
to the extent the Purchaser objects to such incorporation in writing.




7.
ISSUER COVENANTS.



(a)          If any of the representations and warranties in Section 3 is not
true prior to the Effective Date (or such other date as expressly set forth
therein) and, in the case of the representation in Section 3(c), also on the
Settlement Date, the Issuer will give written notice as promptly as reasonably
practicable (but in any event prior to the Effective Date (or such other date as
expressly set forth therein or, in the case of the representation in Section
3(c), also on the Settlement Date)) of such fact to the Purchaser, specifying
which such representations and warranties are not true and the reasons therefor.


(b)          On the Effective Date, the Issuer and the Purchaser shall enter
into the Registration Rights Agreement substantially in the form attached as
Exhibit B hereto.


(c)          From the time of delivery of the Funding Notice and until the
Greenshoe Backstop Purchase Amount is returned to the Purchaser pursuant to
Section 1(f), the Issuer shall not draw on the Backstop Commitment.




11

--------------------------------------------------------------------------------





8.
TERMINATION; SURVIVAL.



(a)          This Agreement may be terminated at any time by the mutual written
consent of the Issuer and the Purchaser, confirmed in writing.  Without limiting
the foregoing, this Agreement shall automatically terminate:




(i)
In the event that the Issuer does not enter into an underwriting agreement for
the Common Stock Offering by the date that is two Business Days before the 60th
day after the date the Confirmation Order is entered in the Debtors’ Chapter 11
Cases, on such 60th day; or





(ii)
If the Backstop Commitment Letter has been validly terminated, on the date of
such termination.



(b)          Without limiting the foregoing, this Agreement shall automatically
terminate on the later of (i) the Settlement Date or, if all the Purchaser’s
rights to receive shares of New HoldCo Common Stock have been redeemed in
accordance with Section 2(a), the last Mandatory Redemption Settlement Date and
(ii) the Effective Date.


(c)          In the event that this Agreement is terminated pursuant to Sections
8(a)(i) or 8(a)(ii), the Greenshoe Backstop Purchase Amount shall not be payable
by the Purchaser nor shall any consideration be payable by the Issuer (or, if
the Greenshoe Backstop Purchase Amount has already been funded, such amount
shall be immediately returned to the Purchaser in accordance with Section 1(f)
or Section 1(g)).


(d)          Section 1(f), Section 1(g), Section 3(a), Section 3(b), Section
3(c), Section 3(f), Section 6(b), Section 6(c), Section 6(d), Section 6(e),
Section 6(f) (to the extent related to any provisions that survive termination
of this Agreement), Section 8, Section 9 and Section 10 shall survive
termination of this Agreement; provided, however, Section 3(c) and Section 6(c)
shall only survive to the extent any Greenshoe Backstop Shares and/or Additional
Backstop Premium Shares have been issued under this Agreement, and Section 6(b),
Section 6(d) and Section 6(e) shall only survive to the extent any Greenshoe
Backstop Shares have been issued under this Agreement.  In addition, the
Issuer’s obligation under Section 1(d), Section 1(e) and Section 2(a) shall
survive termination of this Agreement as applicable for purposes of effecting
the Issuer’s obligation to issue and deliver the Greenshoe Backstop Shares and
the Additional Backstop Premium Shares or to redeem the rights to receive shares
of New HoldCo Common Stock under this Agreement, as applicable, in accordance
with the respective terms thereunder.




9.
INTERPRETATION OF THIS AGREEMENT.



(a)            Terms Defined.  As used in this Agreement, the following terms
have the respective meanings set forth below:


“Business Day”: means a day other than (a) a Saturday or Sunday or (b) any day
on which banks located in New York, New York, U.S.A. or San Francisco,
California, U.S.A. are authorized or obligated to close or be closed.




12

--------------------------------------------------------------------------------



“Investment Agreement”: means that certain Investment Agreement, dated as of
June 7, 2020, by and among PG&E Corporation and the persons and entities listed
on the Schedule of Investors attached as Schedule A thereto.


“Issuer Charter Documents”: means the Issuer’s Amended and Restated Articles of
Incorporation and Bylaws, each substantially in the form attached to the Plan
Supplement.


“Outside Date”: means the date that is 30 days following the date that the
underwriting agreements for the Offerings are executed by the Issuer and the
underwriters.


“Person”: Has the meaning set forth in section 101(41) of the Bankruptcy Code.


“SEC”: means the U.S. Securities and Exchange Commission.


“Settlement Date”: means the date that is the later of (i) the first Business
Day following the Outside Date and (ii) the last Mandatory Redemption Settlement
Date.


“Settlement Price”: means the lesser of (a) the lowest per share “Price to
public” of New HoldCo Common Stock sold on an underwritten basis to the public
in the Common Stock Offering, as disclosed on the cover page of the prospectus
or prospectus supplement and (b) the “Purchase Price” as defined in the
Investment Agreement.


“Settlement Rate”: shall be calculated as (i) $1 divided by (ii) the Settlement
Price.


(b)          Directly or Indirectly.  Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision will be applicable whether such action is taken
directly or indirectly by such Person.


(c)          Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.  BY ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL ACTION, SUIT OR PROCEEDING
AGAINST IT WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED
IN ANY SUCH ACTION, SUIT OR PROCEEDING, MAY BE BROUGHT ONLY IN THE BANKRUPTCY
COURT.  TO THE EXTENT THE BANKRUPTCY COURT DOES NOT HAVE (OR ELECTS NOT TO
EXERCISE) JURISDICTION OVER, OR ABSTAINS FROM HEARING, SUCH ACTION, SUIT OR
PROCEEDING, SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION LOCATED IN NEW YORK COUNTY, NEW YORK.  BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO IRREVOCABLY
ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT
(OR, IN THE EVENT THE BANKRUPTCY COURT DOES NOT HAVE OR ELECTS NOT TO EXERCISE
JURISDICTION OVER OR ABSTAINS FROM HEARING SUCH ACTION, SUIT OR PROCEEDING, ANY
FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN NEW YORK COUNTY, NEW
YORK) WITH RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING (SUBJECT TO THE
IMMEDIATELY PRECEDING SENTENCE).  EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.




13

--------------------------------------------------------------------------------



(d)          Section Headings.  The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.


(e)          Construction.  This Agreement has been freely and fairly negotiated
between the parties.  If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement.  The words
“include”, “includes”, and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement”, “herein”, “hereof”, “hereby”, “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.




10.
MISCELLANEOUS.



(a)          Notices.


(i)          Except as otherwise provided in this Agreement, following execution
of this Agreement, all demands, notices, requests, consents and other
communications under this Agreement must be in writing (which may be by e-mail,
facsimile or other electronic means), sent to all of the notice parties set
forth below and deemed given on the same Business Day when delivered if between
8:00 a.m. to 8:00 p.m.  New York City Time, or otherwise the next Business Day,
at the addresses and facsimile numbers set forth below, or if by e-mail,
confirmed by sender:


(A)          if to the Purchaser, at:


Name:
 



Address 1:
 



Address 2:
 



City, State, and Zip Code:
 



Country:
 



Telephone:
 



Email:
 



 



14

--------------------------------------------------------------------------------

        



With a copy to:


[Insert applicable details]


(B)          if to the Issuer, at (or at such other address, e-mail address or
facsimile number as it may have furnished in writing to the Purchaser):


PG&E Corporation
77 Beale Street
P.O. Box 770000
San Francisco, California 94177
Attention: Janet Loduca, Senior Vice President and General Counsel


with a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention:  Richard Hall; Paul Zumbro; Nicholas Dorsey; Daniel Haaren
Email:  RHall@cravath.com; PZumbro@cravath.com;
            NDorsey@cravath.com; DHaaren@cravath.com


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attention:  Stephen Karotkin
Email:  Stephen.karotkin@weil.com


(b)          Expenses and Taxes.  The Issuer will pay, and hold the Purchaser
harmless from any and all liabilities (including interest and penalties) with
respect to, or resulting from any delay or failure in paying, stamp and other
similar taxes (other than income taxes), if any, which may be payable or
determined to be payable on the execution and delivery of this Agreement or
receipt of any Greenshoe Backstop Shares or Additional Backstop Premium Shares
pursuant to this Agreement.


(c)          Assignment; Successors.  This Agreement is not assignable by either
party without the prior written consent of the other party.  This Agreement and
the rights, powers and duties set forth herein will inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties. 
The provisions of this Agreement are for the sole benefit of the parties and
their successors and permitted assigns, and it will not be construed as
conferring any rights on any third party, including any third party beneficiary
rights.




15

--------------------------------------------------------------------------------



(d)          Entire Agreement; Amendment and Waiver.  This Agreement constitutes
the entire understanding of the parties hereto and supersedes all prior
understandings among such parties with respect to the matters covered herein
(other than the Backstop Commitment Letter and the Registration Rights
Agreement).  This Agreement may be amended, and the observance of any term of
this Agreement may be waived, with (and only with) the written consent of the
Issuer and the Purchaser.


(e)          Severability.  If any provision of this Agreement or the
application of such provision to any Person or circumstance is held to be
invalid by any court of competent jurisdiction, the remainder of this Agreement
or the application of such provision to Persons or circumstances other than
those to which it is held invalid will not be affected thereby.  Upon such
determination that any provision or the application thereof is invalid, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law.


(f)          Counterparts; Facsimile and PDF Signatures.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original
and all of which together will be considered one and the same agreement.  The
exchange of copies of this Agreement and of signature pages by facsimile or
portable document format (PDF) transmission shall constitute effective execution
and delivery of this Agreement as to the parties hereto and may be used in lieu
of the original Agreement for all purposes.  Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




16

--------------------------------------------------------------------------------


Please indicate your acceptance and approval of the foregoing in the space
provided below.


ACCEPTED AND APPROVED


as of the ___ day of _______________, 2020


PURCHASER: __________________________________________
(Please provide full legal name)


Signature: _____________________________________________


Name of Signatory: ______________________________________


Title: _________________________________________________


Address: ______________________________________________


City:_____________  State: _______________________________



Postal Code:___________________________________________


Country:______________________________________________

Telephone: __________ Facsimile: __________________________



Email Address:__________________________________________


Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Additional
Backstop Premium Shares are maintained): ____________________



DTC Participant Number: _________________________________


Name of Account at DTC Participant being credited with the
Additional Backstop Premium Shares:________________________


Account Number at DTC Participant being credited with the
Additional Backstop Premium Shares ________________________


If U.S. person, check here and attach IRS Form W-9:  ☐ U.S. person


If Non-U.S. person, check here and attach appropriate IRS Form W-8:  ☐ Non-U.S.
person




1

--------------------------------------------------------------------------------






  ACCEPTED AND APPROVED           as of the ___ day of _______________, 2020    
            PG&E Corporation         


      Name:     Title:          










--------------------------------------------------------------------------------






Exhibit A
(as of the Effective Date)


For purposes of this Exhibit A, the terms “own” and “acquire” and any variation
thereon shall as used herein mean as determined for U.S. federal income tax
purposes and the term “Existing HoldCo Common Stock” shall mean shares of PG&E
Corporation common stock (other than (i) Greenshoe Backstop Shares or Additional
Backstop Premium Shares, i.e., shares to be acquired under this Agreement and
(ii) shares to be acquired under the Backstop Commitment Letter).


All amounts and percentages should be as of the Effective Date.


Name of Owner or Entity
to Acquire Shares
 
(if such owner or entity is disregarded, for U.S. federal income tax purposes,
its tax-regarded owner)
Amount of Shares Owned and Allocation (or Amount) of
Shares to be Acquired (as of the Effective Date)
Existing HoldCo
Common Stock
 
(Excluding Greenshoe Backstop Shares, Additional Backstop Premium Shares and
shares to be acquired under the Backstop Commitment Letter)
Allocation of Greenshoe Backstop Shares – On a Percentage Basis – or, if known,
the Amount of Shares*

Allocation of Additional Backstop Premium Shares – On a Percentage Basis – or,
if known,the Amount of Shares*
                                                                               



*If the percentage allocation for Greenshoe Backstop Shares is different than
the percentage allocation for Additional Backstop Premium Shares, then the
allocation as to each should be indicated, unless the owner or entity provides
the amount of such shares.






1

--------------------------------------------------------------------------------



Exhibit B


FORM OF REGISTRATION RIGHTS AGREEMENT






1

--------------------------------------------------------------------------------



Schedule of Forward Stock Purchase Agreements


Purchaser
Greenshoe BackstopPurchase Amount
(rounded to the nearest cent)
Additional Backstop Premium Shares

BG Backstop Partners, L.L.C.
 $65,340,909.13
6,250,000
GoldenTree Master Fund, Ltd.
 $18,793,178.04
1,797,608
Crown Managed Accounts SPC - Crown/GT Segregated Portfolio
 $524,382.58
 50,158
GoldenTree Insurance Fund Series Interests of the SALI Multi-Series Fund, L.P.
 $1,072,200.76
 102,558
GN3 SIP Limited
 $1,557,814.39
 149,008
Louisiana State Employees’ Retirement System
 $216,496.21
 20,708
GoldenTree Distressed Onshore Master Fund III, LP
 $1,022,062.50
 97,763
GoldenTree Distressed Master Fund III, Ltd.
 $2,357,500.00
 225,500
MA Multi-Sector Opportunistic Fund, LP
 $136,518.94
 13,058
Guadalupe Fund, LP
 $178,511.36
 17,075
GT NM, LP
 $388,909.09
 37,200
San Bernardino County Employees’ Retirement Association
 $857,446.97
 82,017
High Yield and Bank Loan Series Trust
 $540,195.08
 51,671
Ginkgo Tree, LLC
 $1,208,545.46
 115,600
GoldenTree V1 Master Fund, LP
 $1,464,420.46
 140,075
GT Credit Fund, LP
 $199,986.74
 19,129
GT G Distressed Fund 2020 LP
 $398,274.62
 38,096
GoldenTree Multi Sector-C LP
 $98,708.33
 9,442
Crown Managed Accounts acting for and on behalf of Crown/PW SP
 $1,583,085.59
 151,426
LMA SPC for and on behalf of Map 98 Segregated Portfolio
 $1,932,534.17
 184,851
Investment Opportunities 3 Segregated Portfolio
 $1,519,148.55
 145,310
Oceana Master Fund Ltd.
 $6,495,645.54
 621,323
Pentwater Credit Master Fund Ltd.
 $2,101,787.16
 201,041
Pentwater Equity Opportunities Master Fund Ltd.
 $4,847,447.07
 463,669
Pentwater Merger Arbitrage Master Fund Ltd.
 $14,976,392.34
1,432,524
Pentwater Thanksgiving Fund LP
 $142,328.07
 13,614
PWCM Master Fund Ltd.
 $12,466,324.86
1,192,431
Pentwater Metric Merger Arbitrage Fund LP
 $2,143,345.26
 205,016
Pentwater Unconstrained Master Fund Ltd.
 $156,334.31
 14,954
Azteca Partners LLC
 $21,399,147.74
2,046,875
Palomino Master Ltd.
 $11,271,306.82
1,078,125
Anchorage Capital Master Offshore, Ltd.
 $28,314,393.95
2,708,333
Knighthead Master Fund, LP
 $8,522,632.58
 815,208
Knighthead (NY) Fund, LP
 $1,779,015.15
 170,167
Knighthead Distressed Opportunities Fund, LP
 $2,196,761.36
 210,125






--------------------------------------------------------------------------------



Knighthead Annuity & Life Assurance Company
 $3,836,818.18
 367,000
HF Fund, LP
 $1,089,015.15
 104,167
Redwood Master Fund, Ltd.
 $15,675,497.37
1,499,395
Redwood Drawdown Master Fund II, L.P.
 $6,104,805.67
 583,938
Centerbridge Special Credit Partners III, L.P.
 $3,538,272.39
 338,443
Centerbridge Credit Partners Master, L.P.
 $10,618,924.59
1,015,723
Attestor Value Master Fund LP
 $10,890,151.52
1,041,667
TAO Finance 1, LLC
 $11,434,659.10
1,093,750
Redwood IV Finance 1, LLC
 $4,900,568.18
 468,750
Stonehill Institutional Partners, L.P.
 $3,802,840.91
 363,750
Stonehill Master Fund Ltd.
 $2,731,250.00
 261,250
Silver Point Capital Fund, L.P.
 $5,694,831.89
 544,723
Silver Point Capital Offshore Master Fund, L.P.
 $9,641,107.32
 922,193
Silver Point Distressed Opportunities Fund, L.P.
 $1,913,640.84
 183,044
Silver Point Distressed Opportunities Offshore Master Fund, L.P.
 $746,410.37
 71,396
Silver Point Distressed Opportunity Institutional Partners, L.P.
 $3,849,404.01
 368,204
Silver Point Distressed Opportunity Institutional Partners Master Fund
(Offshore), L.P.
 $1,241,726.79
 118,774
Third Point Loan LLC
 $14,810,606.07
1,416,667
Quantum Partners LP
 $11,979,166.67
1,145,833
Palindrome Master Fund LP
 $2,395,833.33
 229,167
Cyrus Opportunities Master Fund II, Ltd.
 $5,180,664.49
 495,542
CRS Master Fund, L.P.
 $1,962,065.87
 187,676
Crescent 1, L.P.
 $2,057,196.33
 196,775
Cyrus Select Opportunities Master Fund, Ltd.
 $617,460.53
 59,061
Canary SC Master Fund, L.P.
 $1,962,065.87
 187,676
Cyrus 1740 Master Fund, L.P.
 $332,956.63
 31,848
Keyframe Fund I, L.P.
 $75,880.97
 7,258
Keyframe Fund II, L.P.
 $64,760.48
 6,194
Keyframe Fund III, L.P.
 $162,228.28
 15,517
Keyframe Fund IV, L.P.
 $130,175.11
 12,452
FPA Crescent Fund
 $8,898,429.93
 851,154
Source Capital, Inc.
 $283,884.47
 27,154
FPA Hawkeye Fund, a series of FPA Hawkeye Fund, LLC
 $231,742.42
 22,167
FPA Hawkeye-7 Fund, a series of FPA Hawkeye Fund, LLC
 $322,392.05
 30,838
FPA Select Fund, L.P.
 $188,922.35
 18,071
FPA Select Fund II, L.P.
 $264,107.95
 25,263
FPA Select Maple Fund, L.P.
 $249,950.76
 23,908
FPA Value Partners Fund, L.P.
 $178,511.36
 17,075
Ulysses Offshore Fund Ltd.
 $2,265.15
 217
Ulysses Partners LP
 $13,547.35
 1,296
JNL Multi-Manager Alternative Fund
 $85,117.42
 8,142
LG Masters Alternative Strategies Fund
 $171,280.30
 16,383
American Steadfast, L.P.
 $3,240,981.82
 310,007






--------------------------------------------------------------------------------



Steadfast Capital, L.P.
 $372,364.45
 35,617
Steadfast International Master Fund Ltd.
 $7,276,805.25
 696,042
Owl Creek I, L.P.
 $346,661.90
 33,159
Owl Creek II, L.P.
 $2,333,754.17
 223,229
Owl Creek Credit Opportunities Master Fund, L.P.
 $2,178,030.30
 208,333
Owl Creek Overseas Master Fund, Ltd.
 $5,292,072.23
 506,198
Owl Creek SRI Master Fund, Ltd.
 $304,026.86
 29,081
Owl Creek Special Situations Fund, L.P.
 $435,606.06
 41,667
HBK Master Fund L.P.
 $9,583,333.34
 916,667
Glendon Opportunities Fund, L.P.
 $1,715,383.52
 164,080
Glendon Opportunities Fund II, L.P.
 $3,816,288.03
 365,036
Cornell University
 $218,328.46
 20,884
The Mangrove Partners Master Fund, Ltd.
 $5,445,075.76
 520,833
683 Capital Partners, LP
 $5,445,075.76
 520,833
Leonard Ellis
 $435,606.06
 41,667
Monarch Debt Recovery Master Fund Ltd
 $1,973,673.28
 188,786
MCP Holdings Master LP
 $820,728.41
 78,504
Monarch Capital Master Partners IV LP
 $1,561,658.92
 149,376
Governors Lane Master Fund LP
 $4,356,060.61
 416,667
Nokota Capital Master Fund, L.P.
 $4,356,060.61
 416,667
Nut Tree Master Fund, LP
 $4,356,060.61
 416,667
Fidelity Summer Street Trust: Fidelity Capital & Income Fund
 $1,132,575.76
 108,333
Fidelity Securities Fund: Fidelity Leveraged Company Stock Fund
 $392,045.45
 37,500
Fidelity Advisor Series I: Fidelity Advisor Leveraged Company Stock Fund
 $217,803.03
 20,833
Fidelity Advisor Series I: Fidelity Advisor High Income Advantage Fund
 $148,106.06
 14,167
VARIABLE INSURANCE PRODUCTS FUND V: Strategic Income Portfolio - High Income Sub
 $26,136.36
 2,500
FIDELITY ADVISOR SERIES II: Fidelity Advisor Strategic Income Fund - High Income
Sub
 $261,363.64
 25,000
Fidelity Distressed Opportunities Master Fund I, L.P.
 $304,924.24
 29,167
Fidelity Telecom and Utilities Fund
 $1,742,424.24
 166,667
Certain funds managed by Caspian Capital, LP
 $3,789,265.68
 362,452
AG Super Fund Master, L.P.
 $1,789,311.84
 171,152
AG Cataloochee, L.P.
 $524,515.56
 50,171
AG MM, L.P.
 $608,648.25
 58,219
AG Corporate Credit Opportunities Fund, L.P.
 $562,372.83
 53,792
Avenue Energy Opportunities Fund II, AIV L.P.
 $3,267,045.46
 312,500
Solel Capital Partners Master Fund L.P.
 $3,267,045.46
 312,500
Zoe Partners, LP
 $1,306,818.18
 125,000
Irvin Schlussel
 $108,901.52
 10,417
Whitefort Capital Master Fund, LP
 $1,829,545.46
 175,000
Diameter Master Fund LP
 $4,652,779.78
 445,049
Diameter Dislocation Master Fund LP
 $487,878.79
 46,667






--------------------------------------------------------------------------------



DCOIV Master Fund I LP
 $130,681.82
 12,500
Brigade Distressed Value Master Fund Ltd.
 $400,757.58
 38,333
Brigade Cavalry Fund Ltd
 $43,560.61
 4,167
Brigade Leveraged Capital Structures Fund Ltd.
 $953,106.06
 91,167
Panther BCM LLC
 $345,000.00
 33,000
Columbus Hill Partners, L.P.
 $1,393,939.39
 133,333
Columbus Hill Overseas Master Fund, Ltd.
 $348,484.85
 33,333
Serengeti Lycaon MM LP
 $871,212.12
 83,333
Corbin ERISA Opportunity Fund, Ltd.
 $544,507.58
 52,083
Corbin Opportunity Fund, LP
 $326,704.55
 31,250
Taal Capital Management LP
 $1,306,818.18
 125,000
CSS, LLC
 $1,742,424.24
 166,667
Madison Avenue International LP
 $1,089,015.15
 104,167
Tyndall Partners, L.P.
 $435,606.06
 41,667
Aryeh Master Fund, LP
 $1,415,719.70
 135,417
Incline Global Master LP
 $936,553.03
 89,583
Incline Global Long/Short Equity UCITS Fund
 $141,571.97
 13,542
Incline Global Long Only Fund LP
 $10,890.15
 1,042
Route One Fund I, L.P.
 $432,992.42
 41,417
Route One Fund II, L.P.
 $9,474.43
 906
Route One Offshore Master Fund, L.P.
 $646,548.30
 61,844
Jefferies LLC
 $1,263,736.74
 120,879
Steel Canyon Partners, LP
 $348,484.85
 33,333
BHBL, LLC
 $544,507.58
 52,083
Pretium Credit Management, LLC on behalf of its managed accounts and their
affiliated entities
 $871,212.12
 83,333
Farallon Capital Partners, L.P.
 $2,442,660.99
 233,646
Farallon Capital Institutional Partners, L.P.
 $6,171,993.37
 590,365
Four Crossings Institutional Partners V, L.P.
 $850,520.83
 81,354
Farallon Capital Institutional Partners II, L.P.
 $1,399,384.47
 133,854
Farallon Capital Offshore Investors II, L.P.
 $8,781,273.68
 839,948
Farallon Capital F5 Master I, LP
 $991,548.30
 94,844
Farallon Capital (AM) Investors, L.P.
 $377,343.75
 36,094
Farallon Capital Institutional Partners III, L.P.
 $547,774.62
 52,396
MRC Luxembourg Sarl
 $1,089,015.15
 104,167
WCM Alternatives: Event-Driven Fund
 $655,674.24
 62,717
WCM Alternatives: Credit Event Fund
 $34,151.52
 3,267
JNL/Westchester Capital Event Driven Fund
 $406,333.33
 38,867
WCM Master Trust
 $144,839.02
 13,854
Dryden Capital Fund LP
 $98,011.36
 9,375
Milan Gupta
 $43,560.61
 4,167
D. E. Shaw Galvanic Portfolios, L.L.C.
 $6,508,173.68
 622,521
D. E. Shaw Kalon Portfolios, L.L.C.
 $4,600,849.38
 440,081
YORK GLOBAL CREDIT INCOME MASTER FUND, L.P.
 $1,110,902.31
 106,260






--------------------------------------------------------------------------------



YORK AN INTERMEDIATE FUND, L.P.
 $2,380,504.94
 227,700
YORK DISTRESSED ASSET FUND IV, L.P.
 $317,400.66
 30,360
Certain funds managed by Lord Abbett & Co. LLC
 $2,924,847.07
 279,768
Newtyn TE Partners, LP
 $717,448.06
 68,625
Newtyn Partners, LP
 $1,028,255.56
 98,355
Brookdale International Partners, L.P.
 $571,321.19
 54,648
Brookdale Global Opportunity Fund
 $380,880.79
 36,432
Tudor Trading I L.P.
 $383,141.98
 36,648
Tudor Riverbend Crossing Partners Portfolio Ltd.
 $92,959.00
 8,892
New Generation Limited Partnership
 $82,365.47
 7,878
New Generation Turnaround Fund (Bermuda) L.P.
 $143,306.40
 13,708
Little Oak Asset Management, LLC
 $47,610.10
 4,554
Schultze Master Fund, Ltd.
 $31,740.07
 3,036
Total
$522,727,273.00*
50,000,000



* Does not reflect rounding of individual commitments











